department of the treasury internal_revenue_service washington d c - tax_exempt_and_government_entities_division uniform issue list feb - se ther rat taxpayer a financial_institution b financial_institution c financial_institution d ira x amount dear this letter is in response to a request for a letter_ruling dated date as supplemented by correspondence dated september october and date in which you have asked for a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a asserts that his failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was due to the failure of financial_institution c to timely deposit amount into a qualified_individual retirement arrangement ira within the 60-day period as instructed by taxpayer a taxpayer a further asserts that amount has not been used for any other purpose taxpayer a represents that he was the owner of ira x a qualified ira established and maintained at financial_institution b under the rules of sec_408 of the code taxpayer a represents that he discussed various ira investment options with representatives at financial_institution c during the fall of the representatives recommended that taxpayer a roll the funds from ira x into an ira at financial_institution c which would be used to purchase contracts at financial_institution c based on the recommendation of the representatives at financial_institution c taxpayer a withdrew amount of ira x on date and deposited it into his checking account at financial_institution d with the intention of transferring amount to an ira at financial_institution c on date taxpayer a met with representatives of financial_institution c and wrote two checks dated date from his checking account at financial_institution d totaling amount and submitted them to these representatives pursuant to his instructions the checks were to be deposited in an ira at financial_institution c taxpayer a did not become aware that the funds had not been deposited into an ira at financial_institution c until he received notice from financial_institution d on date this occurred after the expiration of the 60-day rollover period following taxpayer a’s withdrawal of amount from ira x financial_institution c failed to deposit taxpayer a's funds from ira x until after the 60-day rollover period had expired taxpayer a represents that he had no control_over the funds during this period of time and relied on financial_institution c to deposit amount into an ira within the 60-day rollover period taxpayer a further represents that amount remains in an account at financial_institution d and has not been used for any purpose based on the above facts and representations you request a ruling that the internal_revenue_service service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount sec_408 d of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code lo sec_408 of the code defines and provides the rules applicable to ira_rollovers re sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible - in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any - amount described in sec_408 received by an individual from an ira if pincite18026 o d i any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 a i from an ira which was not includible in gross_income because of the application of sec_408 dx3 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 ax6 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 d d of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual _ subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 i of the code - revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the’ distribution occurred the information presented and the documentation submitted by taxpayer a is consistent with his assertion that his failure to accomplish a timely rollover of amount was due the failure of financial_institution c to timely deposit amount into an ira within the 60-day period as instructed by taxpayer a therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from ira x pursuant to this ruling letter taxpayer a is granted a period of days measured from the date of the issuance of this letter_ruling to make a rollover_contribution of an amount - equal to amount to an ira or iras described in sec_408 of the code provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such ira contribution the contribution will be considered a rollover_contribution within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein _ under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 k of the code provides that it may not be used or cited as precedent so cs if you wish to inquire about this ruling please contact xxxxxxxxxxxxxxxxxxk government identification_number xx-xxxxxx by phone at xxx xxx-xxxx of by fax at xxx xxx-xxxx please address all correspondence to se t ep ra t1 sincerely cy libr o- whibley carlton a watkins manager employee_plans technical group - enclosures deleted copy of ruling letter notice of intention to disclose
